MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                              Jul 03 2019, 9:26 am

court except for the purpose of establishing                                  CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kay A. Beehler                                            Curtis T. Hill, Jr.
Terre Haute, Indiana                                      Attorney General of Indiana
                                                          Evan Matthew Comer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Aaron Quinton,                                            July 3, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-266
        v.                                                Appeal from the Franklin Circuit
                                                          Court
State of Indiana,                                         The Honorable Clay M.
Appellee-Plaintiff                                        Kellerman, Judge
                                                          Trial Court Cause No.
                                                          24C02-1701-F5-61



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-266 | July 3, 2019                     Page 1 of 6
[1]   Aaron Quinton appeals the sentence imposed by the trial court after he pleaded

      guilty to Level 5 Felony Operating a Vehicle After a Lifetime Suspension,

      arguing that the sentence is inappropriate in light of the nature of the offense

      and his character. Finding the sentence not inappropriate, we affirm.


                                                     Facts
[2]   On December 27, 2016, Franklin County Sheriff’s Deputies Jason Robinson

      and Ryan Lackey arrived at the scene of an accident off Quarry Road, where

      they found a green Volkswagen in a field. The vehicle had been driven through

      a wire fence. The driver was not present, and no one was inside the vehicle.


[3]   Around the time that the crash had been reported, Cynthia Quinton called the

      Franklin County Sheriff’s Department to ask whether her husband, Quinton,

      was incarcerated. Cynthia told the dispatchers that Quinton and another man

      had been the last people inside the vehicle before the accident; she did not know

      who had been driving at the time of the accident.


[4]   On December 28, 2016, Deputy Lackey called Quinton. During the call,

      Quinton told Lackey that two other men had been in the Volkswagen, that he

      had been driving behind it in his truck, and that he saw that Volkswagen drive

      into the field for no reason. On January 4, 2017, police received a report that

      placed Quinton at the scene of the accident. When the officers contacted

      Quinton again, he told Deputy Lackey that he had made up the story about the

      other men driving the vehicle. He also said that he had been riding with a

      woman named Tina Smith, who had been the driver, and that he had lied to

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-266 | July 3, 2019   Page 2 of 6
      police because Smith was afraid her boyfriend would become angry if he

      learned that she had been with Quinton. Shortly after Deputy Lackey’s

      conversation with Quinton, Smith contacted police. She initially claimed that

      she had been driving the vehicle at the time of the accident, but after Deputy

      Lackey shared the statement that placed Quinton at the scene, Smith conceded

      that Quinton had been the driver. Deputy Lackey then contacted Quinton

      again. This time, Quinton admitted that he had been driving the vehicle. He

      told Deputy Lackey that he had lied because he had a poor driving history.


[5]   On January 20, 2017, the State charged Quinton with Level 5 felony operating

      a vehicle after a lifetime suspension. On May 16, 2018, Quinton pleaded guilty

      to the charge. A sentencing hearing took place on July 24, 2018, during which

      the trial court stated the following:


              Well, I appreciate the fact that Mr. Quinton pled guilty, and I
              hope that you’re moving in the right direction. But as I – as I
              look at your criminal history, the State of Indiana determined 26
              years ago that you shouldn’t be operating a motor vehicle
              anywhere for life. And at that time, you had five DUIs. Since
              then, you’ve had five more DUI convictions, and you have one
              more pending. So today you plead guilty to that, that means you
              have 11 OWIs in your lifetime. That’s a lot. With the criminal
              history that wasn’t included in the presentence investigation,
              that’s what you do have. By my count, this would be a 23rd
              conviction, I believe. And at least the ninth felony. And just by
              looking at the presentence investigation, you’ve been placed on
              probation nine times, and you violated three times. You’ve been
              given work release. You’ve had – you’ve pled guilty to certain
              offenses and you had all the time suspended. You’ve been placed
              in incarceration, and – and you’re back again. So we have a
              criminal history spanning over 30 years, more than 20
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-266 | July 3, 2019   Page 3 of 6
              convictions, multiple felonies, multiple counties. And it’s not
              just OWI. It’s operating, it’s public intoxication, it’s possession
              of marijuana. I mean there are all kinds of things. So I’ll note
              that you’ve taken responsibility for this, but I can’t think of one
              thing that probation could do for you, that hasn’t already been
              offered. I appreciate the fact that you’ve tried to change your life,
              and hopefully you are. But if there was ever a case where the
              maximum sentence is appropriate, I believe this is it. . . .


      Tr. Vol. II p. 40. The trial court then sentenced Quinton to six years, all

      executed. Quinton now appeals.


                                   Discussion and Decision
[6]   Quinton’s sole argument on appeal is that the sentence imposed by the trial

      court is inappropriate in light of the nature of the offense and his character.


[7]   Indiana Appellate Rule 7(B) states that a “Court may revise a sentence . . . if,

      after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” The defendant bears the burden of persuading us that his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      In determining whether the sentence is inappropriate, we will consider

      numerous factors such as culpability of the defendant, the severity of the crime,

      the damage done to others, and a “myriad [of] other factors that come to light

      in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). It is our

      job to leaven the outliers, not to achieve a perceived “correct” sentencing result.

      Id. at 1225.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-266 | July 3, 2019   Page 4 of 6
[8]    Quinton pleaded guilty to Level 5 felony operating a vehicle after a lifetime

       suspension. He faced a term of one to six years, with an advisory sentence of

       three years. Ind. Code § 35-50-2-6(b). Quinton received the maximum

       sentence of six years, fully executed.


[9]    As for the nature of the offense, Quinton operated a vehicle despite being

       suspending for life from doing so. He should never have been behind the wheel

       of a vehicle. His actions resulted in property damage to the wire fence through

       which he drove. He left the scene of the accident and lied twice to Deputy

       Lackey about what had happened and had Smith lie on his behalf. During his

       sentencing hearing, Quinton admitted that he may have been under the

       influence of alcohol at the time of the accident.


[10]   As for Quinton’s character, we note that Quinton has an extensive criminal

       history. By the trial court’s count, Quinton has at least twenty-three prior

       offenses, many of which were driving-related crimes. Since 1992, Quinton has

       been convicted of eight driving offenses, including convictions for operating a

       vehicle as an habitual traffic violator and operating a vehicle while intoxicated.

       At the time of Quinton’s guilty plea hearing, he was released on bond from a

       case in another county, which included charges of operating a vehicle while

       intoxicated and possession of marijuana. Despite opportunities to reform his

       behavior through probation and work release, he has failed to do so and

       continues to violate the same laws in the same ways.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-266 | July 3, 2019   Page 5 of 6
[11]   Given the nature of his offense and Quinton’s character, we do not find the

       sentence imposed by the trial court to be inappropriate.


[12]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-266 | July 3, 2019   Page 6 of 6